Order, Family Court, Bronx County (Clark V Richardson, J.), entered on or about May 1, 2008, which sustained the Support Magistrate’s order, dated December 4, 2007, terminating an order of support as of June 30, 2007, unanimously reversed, on the law, with costs, respondent’s petition to modify the support order dismissed, petitioner’s cross petition to enforce the support order granted, and the matter remanded to Family Court to compute the amount of child support owed by respondent to *472petitioner under the August 26, 2005 agreement between the parties.
As Family Court correctly recognized in an earlier decision and order dated May 14, 2007, pursuant to an agreement between the parties entered into in open court on August 26, 2005, in exchange for petitioner’s agreement to forgo her claim for arrears, respondent agreed to continue paying child support in the amount of $800 per month until his daughter graduated from college provided that she remained a full-time student. Accordingly, Family Court erred in granting respondent’s petition to modify the support order and denying petitioner’s cross petition to enforce the order.
Petitioner failed to establish that respondent’s conduct warrants a sanction under 22 NYCRR 130-1.1. In this regard, petitioner offered insufficient evidence that respondent’s claims are “patently frivolous” and that he engaged in “reprehensible behavior in this matter.” Concur—Saxe, J.E, Buckley, McGuire, Moskowitz and Acosta, JJ.